Exhibit 10.3

Amendment No. 3 to Agreement Relating to Employment

AMENDMENT dated May 28, 2012, by and between NetScout Systems, Inc., a Delaware
corporation (the “Company”) and Anil Singhal (“Mr. Singhal”).

WHEREAS, the Company and Mr. Singhal entered into that certain Agreement
Relating to Employment, dated January 3, 2007, as amended on February 2, 2007
and December 22, 2008 (as amended, the “Employment Agreement”).

WHEREAS, the parties desire to amend the Employment Agreement as set forth in
this Amendment;

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree to amend the Employment Agreement
as follows:

 

  1. Section 9 of the Employment Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

“9. CODE SECTION 409A COMPLIANCE. It is intended that all of the payments and
benefits provided under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) provided under Treasury Regulations Sections
1.409A-1(b)(4), and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions. To the extent not
so exempt, this Agreement (and any definitions in this Agreement) will be
construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms. For purposes of
Section 409A (including, without limitation, for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii)), Mr. Singhal’s right to receive any
installment payments under this Agreement will be treated as a right to receive
a series of separate payments and, accordingly, each installment payment under
this Agreement will at all times be considered a separate and distinct payment.

Notwithstanding anything in this Agreement to the contrary, to the extent that
any severance payments or benefits paid or provided to Executive under this
Agreement are considered deferred compensation within the meaning of
Section 409A then, to the extent required by Section 409A, such payments or
benefits will not begin in connection with Mr. Singhal’s termination of
employment unless Mr. Singhal has also incurred a “separation from service” (as
such term is defined in Treasury Regulations Section 1.409A-1(h), without regard
to any alternative definition thereunder, a “Separation from Service”). If the
Company determines that any of the payments upon a Separation from Service
provided under this Agreement (or under any other arrangement with Executive)
constitute “deferred compensation” under Section 409A and if Executive is a
“specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, at the time of his Separation from
Service, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
upon a Separation from Service will be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after the effective date of
Mr. Singhal’s Separation from Service, and (ii) the date of Mr. Singhal’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company will
(A) pay to Mr. Singhal a lump sum amount equal to the sum of the payments upon
Separation from Service that Singhal would otherwise have received through the



--------------------------------------------------------------------------------

Delayed Initial Payment Date if the commencement of the payments had not been
delayed pursuant to this Section 9, and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth in this
Agreement. No interest will be due on any amounts so deferred.

If any reimbursements of expenses or in-kind benefits payable to Mr. Singhal (or
his beneficiaries, as applicable) are subject to Section 409A, then (a) the
reimbursement will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed or
in-kind benefits provided in one year will not affect the amount eligible for
reimbursement or the benefits to be provided in any other taxable year, and
(c) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.

 

  2. Section 4 of Schedule A of the Employment Agreement is hereby amended by
deleting the phrase “the Company not electing to renew this Agreement for any
reason,” consistent with amendments previously made to the Employment Agreement.

 

  3. This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon the heirs, personal representatives,
executors, administrators, successors and assigns of the parties.

 

  4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute on and
the same instrument.

 

  5. No other terms of the Employment Agreement are deemed modified by this
Amendment.

IN WITNESS WHEREOF, this Amendment has been executed as of the date and year
first above written.

 

NETSCOUT SYSTEMS, INC. By:  

/s/ Jeff Levinson

  Jeff Levinson   Vice President and General Counsel

 

Accepted and Agreed:

/s/ Anil Singhal

Anil Singhal